Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/2/2022, with respect to the rejections of claims 15-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 were allowed in the Office action dated 2/15/2022.
Regarding claim 15, the prior art fails to disclose or fairly suggest a non-transitory computer readable medium comprising instructions that, when executed, cause a processor for a vehicle base station to drive first and second antennae on the vehicle using first driving currents, the first antenna being separated from the transponder by a portion of a vehicle in which the vehicle base station resides;
detect three separate mutually orthogonal vector components of the respective fields emitted by the first and second antennae and received at the transponder; calculate superposition factors for the first and second antennae based upon the separate vector components; concurrently drive the first and second antennae using the same phase, respectively using the first driving currents multiplied by the calculated superposition factors; detect three mutually orthogonal vector components of a superposed signal including signals from both antennae received at the transponder; determine whether two of the three detected vector components are above a threshold noise level; if fewer than two of the three detected vector components are above the threshold noise level, repeating concurrently driving the first and second antennae with one of the first and second antennae being driven by the first driving current multiplied by the calculated superposition factors and by an adjustment factor; and if two of the three detected vector components are above the threshold noise level, authenticating the transponder in response to the detected superposed vector components being within an error-based range of the sum of the separate vector components for each of the first and second antennae as multiplied respectively by the superposition factors for the first and second antennae.
	Dependent claims 16-20 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687